     Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 1 of 16

 1                    IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
 2                             HOUSTON DIVISION

 3   __________________________________
                                       )
 4   TAMMY ALVARADO, ET AL.,           )
                  Plaintiffs,                )
 5                                           ) CIVIL ACTION NO.
     VS.                                     ) 4:19-CV-2148
 6                                           )
     CLARK, LOVE & HUTSON, G.P.,             )
 7   ET AL.,                                 ) 9:05 A.M.
                Defendants.                  )
 8   __________________________________)

 9
                                 MOTION HEARING
10                    BEFORE THE HONORABLE ANDREW S. HANEN
                                AUGUST 12, 2019
11
     APPEARANCES:
12
     FOR PLAINTIFFS:
13   MR. JAMES MILLER BEGGS
     Beggs Landers Law Firm PLLC
14   140 East Irving Boulevard
     Irving, Texas 75060
15   (972)253-8000

16   MS. LYNDA JOY LANDERS
     Landers Law Firm
17   1207 West University, Suite 102
     McKinney, Texas 75069
18   (972)529-5707

19   FOR DEFENDANTS:
     MR. DALE JEFFERSON
20   MR. RAUL SUAZO
     Martin, Disiere, Jefferson & Wisdom L.L.P.
21   808 Travis Street, 20th Floor
     Houston, Texas     77002
22   (713)632-1700

23

24
     Proceedings recorded by mechanical stenography, transcript
25   produced by computer.
     Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 2 of 16   2

 1   APPEARANCES CONTINUED:

 2   COURT REPORTER:
     Heather Alcaraz, CSR, FCRR, RMR
 3   Official Court Reporter
     515 Rusk, Suite 8004
 4   Houston, Texas 77002
     (713)250-5584
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                       Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 3 of 16       3

0 9 : 0 5 : 4 9    1               THE COURT:     19-cv-2148, Alvarado versus Clark, Love.

0 9 : 0 6 : 1 8    2               Pick a side.     It doesn't matter to me.

0 9 : 0 6 : 2 2    3               All right.     Let me caution y'all:     This courtroom does

                   4   not have very good acoustics.       So don't get away from a

                   5   microphone.

0 9 : 0 6 : 3 3    6               All right.     We're here basically because we keep

                   7   having -- I think we're at cross points on whether the complaint

                   8   is sealed or unsealed.

0 9 : 0 6 : 4 7    9               MR. BEGGS:     Yes, Your Honor.

0 9 : 0 6 : 4 7   10               THE REPORTER:     I'm sorry.     What was your name?

0 9 : 0 6 : 4 7   11               MR. BEGGS:     Jim Beggs for the plaintiffs, Your Honor.

0 9 : 0 6 : 4 9   12               THE COURT:     And who's here for the defendants?           I

                  13   should have asked.

0 9 : 0 6 : 5 2   14               MR. JEFFERSON:     That's okay.     Dale Jefferson and Raul

                  15   Suazo for the defendants, Clark --

0 9 : 0 6 : 5 5   16               MR. BEGGS:     And Linda --

0 9 : 0 6 : 5 5   17               MR. JEFFERSON:     -- Love & Hutson.

0 9 : 0 6 : 5 6   18               MR. BEGGS:     -- Landers for the plaintiffs, Your Honor.

0 9 : 0 7 : 0 2   19               THE COURT:     All right.     I've read the motion to

                  20   unseal, and, of course, I sealed it out of an abundance of

                  21   caution because I -- I mean, I don't want the plaintiffs sued

                  22   for breach of the settlement agreement.          I've read the motion to

                  23   unseal, and, basically, it -- it -- it stresses how critical

                  24   some of these allegations are, and I -- and it made me wonder:

                  25   Are we somehow confusing a motion to seal with a motion to
                       Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 4 of 16   4

                   1   strike?

0 9 : 0 7 : 3 4    2                I'm not striking those allegations.        I'm sealing them.

0 9 : 0 7 : 3 8    3                MR. BEGGS:   Yes, Your Honor.

0 9 : 0 7 : 3 9    4                THE COURT:   And so what's the reason they -- if they

                   5   have a confidentiality agreement in the settlement agreement

                   6   they reached with the defendants in the prior case, why do you

                   7   want them to breach that agreement?

0 9 : 0 7 : 5 3    8                MR. BEGGS:   Well, Your Honor, it's our contention that

                   9   the defendants breached their agreement from the get-go by

                  10   failing to disclose --

0 9 : 0 7 : 5 9   11                THE COURT:   The defendants aren't parties to that

                  12   agreement.

0 9 : 0 8 : 0 3   13                MR. BEGGS:   The release agreement, Your Honor?

0 9 : 0 8 : 0 4   14                THE COURT:   The defendants aren't party to the

                  15   settlement in the underlying case.

0 9 : 0 8 : 1 1   16                MR. BEGGS:   Yes, Your Honor.     My clients didn't have

                  17   informed consent to enter that agreement, though, because of

                  18   that breach.

0 9 : 0 8 : 1 5   19                THE COURT:   No.   I understand why -- I mean, I

                  20   understand your lawsuit against them --

0 9 : 0 8 : 1 9   21                MR. BEGGS:   Yes, Your Honor.     All right.

0 9 : 0 8 : 2 0   22                THE COURT:   -- but they -- your clients have entered a

                  23   contract with the people they sued in the underlying case or

                  24   the -- I don't know if they settled or actually sued.            Maybe it

                  25   was a claim.
                       Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 5 of 16   5

0 9 : 0 8 : 3 2    1               But they entered a settlement agreement -- if I'm

                   2   wrong, tell me, because I'm -- maybe I'm misunderstanding it.

0 9 : 0 8 : 3 7    3               As part of that settlement agreement not with the

                   4   defendants, but with the drug company --

0 9 : 0 8 : 4 3    5               MR. BEGGS:    Drug company, yes, Your Honor.

0 9 : 0 8 : 4 4    6               THE COURT:    -- part of that settlement agreement

                   7   contained a confidentiality agreement.

0 9 : 0 8 : 4 9    8               MR. BEGGS:    Yes, Your Honor.

0 9 : 0 8 : 4 9    9               THE COURT:    And you filing an unsealed pleading

                  10   breaches that confidentiality agreement.          So your clients, right

                  11   now, theoretically -- I'm not saying it's going to happen, but,

                  12   theoretically, could be sued by the drug company saying, Give us

                  13   our money back --

0 9 : 0 9 : 0 7   14               MR. BEGGS:    Yes, Your Honor.

0 9 : 0 9 : 0 7   15               THE COURT:    -- you breached the agreement, and your

                  16   clients would have to do that because they did breach the

                  17   agreement by filing the unsealed pleading.

0 9 : 0 9 : 1 7   18               MR. BEGGS:    Yes, Your Honor.

0 9 : 0 9 : 1 7   19               THE COURT:    And then you would be liable for doing

                  20   that.

0 9 : 0 9 : 2 2   21               MR. BEGGS:    Don't want that, Your Honor.

0 9 : 0 9 : 2 3   22               THE COURT:    Well, I know.     That's why I sealed it.

0 9 : 0 9 : 2 4   23               MR. BEGGS:    Thank you, Judge.

0 9 : 0 9 : 2 5   24               THE COURT:    So I --

0 9 : 0 9 : 2 6   25               MR. BEGGS:    Perhaps we can alleviate some of this
                       Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 6 of 16     6

                   1   difficulty.

0 9 : 0 9 : 3 0    2                THE COURT:   Yeah.

0 9 : 0 9 : 3 1    3                MR. BEGGS:   In the response to our motion to unseal,

                   4   the defendants cited a case.       We have subsequently filed Johnson

                   5   versus Clark, Love & Hutson as a replica of something that could

                   6   be filed and not got at the agreement.         And then they went on to

                   7   say, on page 7 of the response, that they would be agreeable and

                   8   not object to our amending and curing that defect with regard to

                   9   the confidentiality agreement.

0 9 : 0 9 : 5 4   10                We would be perfectly fine with doing that.         We can

                  11   amend and -- and delete any kind of reference to the

                  12   confidentiality agreement and any violation.          We're glad to do

                  13   that.

0 9 : 1 0 : 0 4   14                THE COURT:   Well, just -- y'all get together.        Let

                  15   me -- if you're going to do that, and I'm okay with you doing

                  16   that, make sure that -- you guys actually, probably, need to

                  17   talk because, I mean, if you file another one -- I mean, look at

                  18   the confidentiality agreement.        I don't have it in front of me,

                  19   but whatever it is, I don't want you to file another amended

                  20   complaint which breaches it.

0 9 : 1 0 : 2 6   21                MR. BEGGS:   No, Your Honor.

0 9 : 1 0 : 2 8   22                THE COURT:   I mean, otherwise, you guys will be

                  23   defendants, and I'll have yet a third law firm in here.

0 9 : 1 0 : 3 6   24                MR. BEGGS:   In their response, Judge, they state that

                  25   we:     (Reading) Omit virtually all the violative language.            It's
                       Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 7 of 16   7

                   1   possible -- it is possible to have a publicly filed lawsuit

                   2   against underlying mesh counsel that is not --

0 9 : 1 0 : 4 8    3               THE REPORTER:    I'm sorry.     Slow down.

0 9 : 1 0 : 4 8    4               MR. BEGGS:    (Reading) It is possible to have a

                   5   mirror-image lawsuit by the same attorneys who omitted virtually

                   6   all of the violative language.         It is possible to have a

                   7   publicly filed lawsuit against underlying mesh counsel that is

                   8   not a walking violation of the settlement agreement.

0 9 : 1 1 : 0 1    9               And we're glad to do that.

0 9 : 1 1 : 0 2   10               THE COURT:    Okay.   All right.    Well, you have my

                  11   permission to.

0 9 : 1 1 : 0 5   12               MR. BEGGS:    Thank you, Judge.

0 9 : 1 1 : 0 5   13               THE COURT:    All right.     Let's talk for a minute --

0 9 : 1 1 : 0 7   14               MR. JEFFERSON:     And, Your Honor, just a point of

                  15   clarification for the record, if I might.          Because while he has

                  16   accurately quoted the motion, the motion says "virtually all."

                  17   So I don't want the record to seemingly reflect that somehow or

                  18   another we believe that their newly filed petition in the

                  19   Johnson case that they filed, which landed in Judge Hughes'

                  20   court on July the 23rd, is completely and 100 percent compliant

                  21   such that, if they filed the exact same verbiage as an amended

                  22   complaint, that we would still not be here.

0 9 : 1 1 : 4 0   23               So I want to make sure that that is very clear here on

                  24   the record because as this Court has already -- has noted in

                  25   general, there are problems down the line, and we've already
                       Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 8 of 16   8

                   1   faced this.    We received a show cause order from the state court

                   2   that approved the settlement because my clients had to disclose

                   3   to the mesh manufacturers and to the special master and to the

                   4   trial court what took place, and we did that.           And about three

                   5   or four weeks later, we got a show cause motion, and so my

                   6   clients had to pay me to go down and appear before the court.

0 9 : 1 2 : 1 8    7               And we're still awaiting the court's ruling, but to

                   8   appear before the court to explain to the court and to the

                   9   special masters why this initial complaint was not a violation

                  10   of the settlement agreement or -- or more specifically, rather,

                  11   why it was not the fault of Clark, Love & Hutson that this

                  12   confidential information was disclosed in the lawsuit because

                  13   everybody agreed that it did violate the settlement agreement.

0 9 : 1 2 : 4 8   14               And so I want to make sure, since we've already

                  15   suffered that harm once, that the record is very clear that we

                  16   are not contending that the Johnson case is perfect.            Our point

                  17   there was to note that the mere existence of the Johnson case

                  18   filing goes to show that all of the reasons that they had for

                  19   filing a public complaint don't exist because they empirically

                  20   disproved their own argument.

0 9 : 1 3 : 1 5   21               THE COURT:    Okay.   But I'm less interested in, right

                  22   now, who's at fault.      I just want to fix it --

0 9 : 1 3 : 2 3   23               MR. BEGGS:    Thank you, Judge.

0 9 : 1 3 : 2 4   24               THE COURT:    -- so no one else gets sued, and so we can

                  25   go down the line in a lawsuit.
                       Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 9 of 16   9

0 9 : 1 3 : 2 9    1               Tell me, though:      Do I have the lower number?

0 9 : 1 3 : 3 3    2               MR. JEFFERSON:     You do.

0 9 : 1 3 : 3 4    3               THE COURT:    And is it the same allegations?

0 9 : 1 3 : 3 6    4               MR. JEFFERSON:     It is -- well, I'll let Mr. Beggs

                   5   correct me if I'm wrong, but -- but the instant lawsuit was

                   6   filed I believe on either June 13th or June 14th, and the

                   7   single-plaintiff case, Johnson, was filed on July the 23rd, and

                   8   it landed in Judge Hughes' court.         We're going to file a motion

                   9   to consolidate the later-filed action into this court.

0 9 : 1 4 : 0 1   10               THE COURT:    Okay.    All right.    Y'all have not had your

                  11   Rule 16 conference yet?

0 9 : 1 4 : 0 7   12               MR. JEFFERSON:     We have not, Your Honor.

0 9 : 1 4 : 0 8   13               THE COURT:    All right.     Let's talk about, for a

                  14   minute -- the chances are, if you file that motion, it'll be

                  15   granted since it's the same -- not the same parties, but it's

                  16   the same defendants and same allegations --

0 9 : 1 4 : 2 2   17               MR. BEGGS:    Yes, Your Honor.

0 9 : 1 4 : 2 2   18               THE COURT:    -- same lawyers.      You know, obviously, I

                  19   can't predict what Judge Hughes will do or won't do, but you're

                  20   probably going to end up in -- with both cases here.

0 9 : 1 4 : 3 4   21               We're going to have this confidentiality problem

                  22   throughout the case.      I mean, because you're going -- it's going

                  23   to come up in depositions.        It's going to come up -- and so what

                  24   I'm suggesting to you is that you -- you get together, agree on

                  25   a protective order, agree how to handle this so that, you know,
                       Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 10 of 16   10

                   1   we don't have to seal everything, but we can seal portions or

                   2   whatever.     And -- and if you guys agree on a protective order,

                   3   I'll sign it.

0 9 : 1 5 : 0 6    4                I mean, I'm not going to give you a hard time that --

                   5   you know, how it's phrased or whatever, but -- because if y'all

                   6   agree -- if you don't agree, then I think -- you know, then

                   7   I'll -- I'll rule.        But I think you're going to need one.

0 9 : 1 5 : 1 9    8                MR. BEGGS:    Yes, Your Honor.

0 9 : 1 5 : 1 9    9                MR. JEFFERSON:     Well, Judge, we're going to need you

                  10   to rule because we sent them a protective order on June the

                  11   28th.     When we had our telephonic hearing, you brought up this

                  12   point, and you said -- you said the exact same thing.            I

                  13   informed the Court that we had already tendered them an agreed

                  14   protective order, and this is actually detailed in my response

                  15   motion.

0 9 : 1 5 : 4 0   16                I have a plethora of e-mails to Mr. Beggs saying, "I'm

                  17   awaiting your response on the protective order.           I'm awaiting

                  18   your response to the protective order."          And more than a month

                  19   after I sent it, I finally got a response.          It was two

                  20   sentences.     The first sentence says, "We don't agree with the

                  21   wording of your protective order."         The second sentence says,

                  22   "Can we talk about this tomorrow?"         I respond and say, "Call me

                  23   in the morning."      I've never heard back.

0 9 : 1 6 : 0 4   24                I detailed this.     You already have a copy of our

                  25   proposed protective order.        And so given the fact that I gave it
                       Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 11 of 16   11

                   1   to them in June, and it's the middle of August and I've gotten

                   2   no response, I think we're just going to ask you to rule --

0 9 : 1 6 : 1 7    3               THE COURT:    Well, you're both here now.

0 9 : 1 6 : 2 0    4               MR. BEGGS:    Yes, Your Honor.

0 9 : 1 6 : 2 1    5               THE COURT:    Now might be a good time to sit down and

                   6   work this out.     It's -- you can't -- I'm not saying you can't.

                   7   I mean, lawyers are very creative.         You can come up with ways

                   8   that maybe I haven't thought of.         But, I mean, as a practical

                   9   matter, both of y'all need this protection because --

0 9 : 1 6 : 3 9   10               MR. BEGGS:    Yes, Your Honor.

0 9 : 1 6 : 4 0   11               THE COURT:    -- otherwise, you know -- you don't want

                  12   Mr. Jefferson or you, Mr. Beggs, to be sued --

0 9 : 1 6 : 4 8   13               MR. BEGGS:    No.

0 9 : 1 6 : 4 8   14               THE COURT:    -- just because you conducted a

                  15   deposition, you know, and what's -- I mean, I can't predict

                  16   this, but if -- if the defendant in the underlying case actually

                  17   got horsy and tried to get their money back, your clients would

                  18   really be mad.     Right now they may be mad that they didn't get

                  19   enough money or they didn't want to settle or whatever, but if

                  20   they ended up having to give the money back, they're going to be

                  21   really mad.

0 9 : 1 7 : 1 7   22               MR. BEGGS:    Yes, Your Honor.

0 9 : 1 7 : 1 8   23               MR. JEFFERSON:      No, it -- it's a big problem, and it's

                  24   highlighted by the fact that we still have an attorney-client

                  25   relationship with -- with two of these ladies because their
                       Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 12 of 16   12

                   1   settlements have not yet reached the final judgment stage.               So

                   2   Clark, Love & Hutson is kind of on the horns of that very

                   3   dilemma, which is why we proposed a protective order back in

                   4   June.

0 9 : 1 7 : 4 0    5                MR. BEGGS:   We disagree with that assessment,

                   6   Your Honor, that they still represent them.

0 9 : 1 7 : 4 3    7                THE COURT:   Okay.    But regardless of whether that --

                   8   it's still going to be a problem throughout this case.             Here's

                   9   what I think:     I think y'all need to get together, as I said.

                  10   Try to work this out, but if you can't work it out, you know,

                  11   this week, you know, file your motion, and I will come up with

                  12   something that -- that works.

0 9 : 1 8 : 0 9   13                I don't think it needs to be incredibly complicated.

                  14   I mean, you know, I get these orders in patent cases where, you

                  15   know, somebody reads this, you have to kill them, you know,

                  16   or -- you don't have to do it that -- but, I mean, you can try

                  17   this case without that, and -- and I -- as I said, I'll go along

                  18   with that.

0 9 : 1 8 : 3 3   19                Do -- Rhonda, do you know when their Rule 16

                  20   conference is?

0 9 : 1 8 : 3 9   21                THE CASE MANAGER:     I can look it up real quick.

0 9 : 1 8 : 4 1   22                MR. BEGGS:   November 7th, I believe, Your Honor.

0 9 : 1 8 : 4 2   23                MR. JEFFERSON:    I think it's in the first week of

                  24   November, perhaps.

0 9 : 1 8 : 4 4   25                THE COURT:   All right.     That's on.    Why don't you go
                       Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 13 of 16   13

                   1   ahead and file -- if you're going to file a motion to

                   2   consolidate that case, go ahead and do that so we can get them

                   3   all on the same -- you know, get them together and get them all

                   4   in the same timeline.

0 9 : 1 8 : 5 6    5               MR. BEGGS:    It's November 7, Your Honor.

0 9 : 1 8 : 5 8    6               MR. JEFFERSON:     Yeah.

0 9 : 1 8 : 5 8    7               THE COURT:    Okay.    And then -- and then I may do the

                   8   Rule 16 conference so that we can get this -- you know, make

                   9   sure everybody understands how we're going to do stuff and make

                  10   sure that I understand what the understanding is so I don't,

                  11   later on, have a -- you know, some kind of motion for sanctions

                  12   or motion to compel or something that one side's not doing what

                  13   the other side thinks.       I mean --

0 9 : 1 9 : 2 5   14               MR. JEFFERSON:     Thank you, Your Honor.       I think that

                  15   will be helpful.      And if there is a way that we can work with

                  16   your staff to perhaps garner an earlier hearing date --

0 9 : 1 9 : 3 2   17               THE COURT:    Well, I -- that's why I'm -- that will

                  18   happen once we decide the motion to consolidate.            That's why I'm

                  19   telling you to go ahead and file it.

0 9 : 1 9 : 4 1   20               MR. JEFFERSON:     We'll do that.

0 9 : 1 9 : 4 3   21               THE COURT:    You know, that's the first step, if

                  22   there's another case hanging out there.          But -- but, you know,

                  23   this is -- there's no reason -- I don't want either side here to

                  24   get in trouble vis-a-vis the underlying case.           Let's -- we can

                  25   try this case without that happening, and -- and it's just
                       Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 14 of 16   14

                   1   simpler if there's one judge because, you know, I may approve a

                   2   protective order, but Judge Hughes might not --

0 9 : 2 0 : 1 7    3               MR. JEFFERSON:     Exactly.

0 9 : 2 0 : 1 8    4               THE COURT:    -- or vice versa, and then you'd be

                   5   operating under two different rules, and you -- you're going to

                   6   have to remember which case -- which rule applies, and that's --

                   7   to me, that doesn't make any sense.

0 9 : 2 0 : 2 8    8               So what makes sense, to me, is try to work out the

                   9   protective order, and go ahead and file your motion to

                  10   consolidate.

0 9 : 2 0 : 3 6   11               MR. BEGGS:    Very well.

0 9 : 2 0 : 3 6   12               MR. JEFFERSON:     We will do that, Judge, and if we're

                  13   unable to come to an agreement, then each side, I guess, can

                  14   file their competing orders.        Hopefully, we can come to an

                  15   agreement, and -- and we will get that motion to consolidate

                  16   filed.

0 9 : 2 0 : 5 0   17               THE COURT:    Okay.    I'm going to give the plaintiffs,

                  18   if you want to file an amended complaint -- but, again, be

                  19   careful what's in it.

0 9 : 2 0 : 5 9   20               MR. BEGGS:    Yes, Your Honor.

0 9 : 2 1 : 0 3   21               THE COURT:    I'll give you till the 23rd, and then the

                  22   defendants can have till the 13th of September to respond to

                  23   that either by answer or motion to dismiss.           But don't wait on

                  24   that for the motion to consolidate because it's probably better

                  25   if we get it -- because, you know, as far as I know,
                       Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 15 of 16    15

                   1   Judge Hughes may turn around and have a Rule 16 conference

                   2   tomorrow.

0 9 : 2 1 : 3 0    3               MR. JEFFERSON:       Well, actually, the Rule 16

                   4   conference, he already set that, and it's actually before yours.

0 9 : 2 1 : 3 4    5               THE COURT:    That's what I --

0 9 : 2 1 : 3 6    6               MR. JEFFERSON:       I think it's set on October the 22nd

                   7   or 23rd.

0 9 : 2 1 : 3 9    8               THE COURT:    I knew -- we are not coordinated enough

                   9   to -- to have them on the same day or anything like that.                So, I

                  10   mean, that -- you're expecting too much from your federal

                  11   government.

0 9 : 2 1 : 4 8   12               But -- but let's go ahead and do this.          I mean, once

                  13   we get the framework in place -- and I know there may be hard

                  14   feelings on both sides or not, but setting that aside, this is a

                  15   simple case, really.

0 9 : 2 2 : 0 5   16               MR. BEGGS:    Yes, Your Honor.

0 9 : 2 2 : 0 7   17               MR. JEFFERSON:       And finally, just for point of

                  18   clarification, Your Honor, I know that we have some homework to

                  19   do, as you have laid out, and we will certainly do that.             But in

                  20   the interim time, I just want to make sure, for the record, that

                  21   the complaint will remain sealed.

0 9 : 2 2 : 2 0   22               THE COURT:    Yes.     Yes.   But -- but -- yeah.    You --

                  23   look at that confidentiality agreement.          You guys are smart

                  24   enough to write around it --

0 9 : 2 2 : 3 2   25               MR. BEGGS:    Yes, Your Honor.
                       Case 4:19-cv-02148 Document 20 Filed on 09/13/19 in TXSD Page 16 of 16   16

0 9 : 2 2 : 3 3    1                THE COURT:   -- and not violate it.

0 9 : 2 2 : 3 4    2                MR. BEGGS:   Very well.

0 9 : 2 2 : 3 5    3                THE COURT:   And -- and maybe the -- I'm not ordering

                   4   you to do this, but it might be good -- I mean, they know you're

                   5   going to file it.      Send them a copy of it before you file it and

                   6   say, "Hey, do you see anything in here that violates it?"

0 9 : 2 2 : 4 7    7                MR. BEGGS:   Sure.

0 9 : 2 2 : 4 8    8                MR. JEFFERSON:    We're happy to do that, and then

                   9   I'll -- and, likewise, before -- I'll hand them another copy of

                  10   our proposed protective order.

0 9 : 2 2 : 5 5   11                MR. BEGGS:   Thank you.

0 9 : 2 2 : 5 5   12                THE COURT:   Well, maybe y'all can just sit here for a

                  13   minute.     I'm going to get off the bench here.        Y'all can sit

                  14   here and maybe hammer that out because, you know, it's not --

                  15   protective order's not case dispositive.          It's to protect both

                  16   sides.

0 9 : 2 3 : 0 8   17                Okay.   All right.    Thank you.

0 9 : 2 3 : 0 9   18                MR. BEGGS:   Thank you, Judge.

0 9 : 2 3 : 1 0   19                THE COURT:   Thank y'all.

0 9 : 2 3 : 1 0   20           (Proceedings concluded at 9:23 a.m.)

                  21                                      -o0o-

                  22                I certify that the foregoing is a correct transcript

                  23   from the record of proceedings in the above matter.

                  24   Date:     September 13, 2019

                  25                                       /s/ Heather Alcaraz
                                                           Signature of Court Reporter
